Citation Nr: 0008195	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the Department 
of Veterans Affairs (VA) Phoenix, Arizona Regional Office 
(RO), which denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) and other psychiatric 
conditions.

In an April 1995 substantive appeal, the veteran indicated 
that he wanted a hearing before a member of the Board.  In a 
January 4, 2000 letter to the veteran, the RO informed the 
veteran of the date and time of his scheduled hearing before 
a member of the Board.  The RO also sent a reminder letter to 
the veteran dated January 21, 2000.  The veteran failed to 
appear for his hearing before a member of the Board and has 
not requested that it be rescheduled.  

In an April 1996 rating decision, the RO denied entitlement 
to service connection for bipolar disorder and for 
schizoaffective disorder.  The veteran has not filed a notice 
of disagreement as to that determination.  



FINDING OF FACT

Competent medical evidence of a current diagnosis of PTSD 
related to an incident of service has not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1967, the examiner noted that 
he agreed with another physician that the veteran had no 
significant psychopathology.  In his September 1967 report of 
medical history, the veteran reported that he had a 
psychiatric condition in the past but was currently cured.  
In a July 1969 clinical record, it was noted that the veteran 
had numerous somatic complaints without physical basis and 
gave a picture of depression.  A diagnosis of an anxiety 
reaction with somatic complaints was noted.  An October 1969 
clinical record reflects an impression of manic depressive 
psychosis (possible paranoid schizophrenia).  The veteran was 
hospitalized for seven days.  A subsequent clinical record 
also dated in October 1969 reflects that the veteran was 
transferred to another facility and remained hospitalized for 
an additional four days.  A diagnosis of schizoaffective 
disorder, acute, manifested by depression alternating with 
hypomania, and the probable presence of a thought disorder 
was noted.  Upon separation examination dated in November 
1970, the veteran's systems were clinically evaluated as 
normal and no psychiatric related disabilities were noted.  
In his November 1970 report of medical history, the veteran 
reported his health as excellent.  It was also noted that he 
had experienced trouble sleeping, depression, excessive 
worry, and nervous trouble in the past.   

VA outpatient treatment records dated from June 1993 to 
November 1993 reflect treatment for depression.  A VA 
discharge summary reflects the veteran was hospitalized from 
August 1993 to September 1993 for the treatment of 
depression.  It was noted that the veteran was doing much 
better and feeling under reasonable control and optimistic.  

An undated statement from a VA physician states that the 
veteran was being treated for major depression and was 
currently "psychiatrically" totally disabled to work.

VA outpatient treatment records dated from November 1993 to 
January 1994 reflect continued treatment for depression.  
Possible PTSD was noted in an undated clinical record.  

Upon VA mental examination dated in March 1994, the veteran 
complained of having a great deal of depression at the 
present time.  The veteran's affect was noted as constricted 
and his mood was noted as dysphoric and somewhat hopeless.  A 
diagnosis of a moderate major depressive disorder and a 
personality disorder, not otherwise unspecified, was noted.  

A private psychological report dated in August 1994 reflects 
that the veteran underwent psychological assessment and 
testing.  It was noted that the veteran reported being 
"mentally wounded" in Vietnam and that he had been 
hospitalized for four months of inpatient psychiatric 
treatment.  Relevant diagnoses of chronic PTSD, major 
depressive disorder, and bipolar disorder, mixed type, were 
noted.  

At his September 1995 RO hearing, the veteran testified that 
he had explosive outbursts during service and that once he 
returned from service, he was unable to hold a job for a long 
period of time.  (Transcript, page 2).  The veteran also 
testified that he had nightmares and flashbacks and was 
unable to attend funerals.  (Transcript, page 3).  He 
reported his alleged stressors as having to review financial 
records of servicemen who were killed in action and an 
argument with his supervisor.  He stated that he had no 
combat experiences.  (Transcript, pages 4-5).  

Relevant VA outpatient treatment records dated from October 
1995 to October 1996 reflect continued treatment for 
depression.  A November 1995 clinical record reflects the 
veteran reported that he was fine mentally, and a May 1996 
clinical record notes the veteran reported he was "mentally 
great."  

Upon VA mental examination dated in December 1996, the 
veteran reported no specific complaints and stated he was 
calm and relaxed.  It was noted the veteran primarily had 
poor self-esteem and was somewhat demoralized and frustrated 
about his inability to return to work.  The veteran's mood 
was noted as one of mild depression, but the examiner also 
noted he was capable of producing humor and smiling.  The 
examiner noted no disorder in the progression of the 
veteran's thoughts.  The veteran's answers were noted as to 
the point and concise.  On formal mental status examination, 
the examiner noted the veteran had no deficits at all and 
answered all questions rapidly and accurately.  A relevant 
diagnosis of a major depressive disorder, in remission, and 
schizoid and avoidant personality traits was noted.  

Upon VA general medical examination dated in December 1996, 
the examiner noted the veteran was being followed by a mental 
health clinic but was not currently on psychoaffective 
medications.  A relevant assessment of a psychiatric history 
including paranoid-schizophrenia, schizoaffective disorder, 
and major depression, was noted.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In order to establish entitlement to service connection for 
PTSD, three requisite elements of eligibility must be met.  
The three elements are as follows:  (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
328 (1997).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD is not warranted.  

Although the record reflects a diagnosis of chronic PTSD in a 
private August 1994 psychological testing report, the 
examiner did not relate the veteran's PTSD to an incident of 
service.  Additionally, the examination report does not 
reflect that the examiner reviewed the veteran's claims 
folder or service medical records prior to rendering his 
diagnosis.  It appears that the service history relied upon 
by the examiner was related by the veteran.  The Board notes 
that it is not bound to accept the opinions of physicians 
whose diagnoses of PSTD are based on unverified or inaccurate 
histories of stressful events as related by the veteran.  
"Just because a physician or health care professional 
accepted the appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the Board is required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

While an examiner can render a current diagnosis based upon 
his examination of the claimant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995).  The remainder of the medical 
evidence of record is silent for a competent diagnosis of 
PTSD.  Thus, in the absence of competent medical evidence of 
a current diagnosis of PTSD related to an incident of 
service, the claim is not well grounded and must be denied.  




ORDER

Entitlement to service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

